UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4407


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO LENARD BUEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00062-NCT-1)


Submitted:   January 22, 2013             Decided:   February 12, 2013


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant. Randall Stuart Galyon, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio Lenard Buey pled guilty in accordance with a

written    plea   agreement      to     distribution      of    cocaine      base,   21

U.S.C.    § 841(a)(1)        (2006),    and    possession      of   a   firearm      in

furtherance       of     a     drug      trafficking       crime,       18      U.S.C.

§ 924(c)(1)(A)(i) (2006).             Buey was sentenced to 190 months for

the drug offense and sixty months, consecutive, for the firearm

offense.     He now appeals.            His attorney has filed a brief in

accordance    with      Anders   v.     California,    386      U.S.    738    (1967),

stating that there are no meritorious issues for appeal.                          Buey

was advised of his right to file a pro se supplemental brief,

but has not filed such a brief.            We affirm.

            Our review of the transcript of the Fed. R. Crim. P.

11 proceeding discloses that the district court fully complied

with the Rule.         The record supports the district court’s finding

that Buey entered a knowing and voluntary plea and that there

was a factual basis for the plea.

            Further, we conclude that the district court did not

abuse its discretion in imposing sentence.                     See Gall v. United

States, 552 U.S. 38, 51 (2007).                The court correctly calculated

Buey’s    Guidelines      range,       considered   the     relevant      18   U.S.C.

§ 3553(a)     (2006)      factors,       and    sufficiently        explained        the

variance sentence.        See United States v. Lynn, 592 F.3d 572, 575

(4th Cir. 2010).        With respect to the court’s explanation of the

                                           2
sentence,     the     court      stated       that     it    would        vary     below       the

Guidelines       range     of     262-327          months        for    several      reasons,

including Buey’s early cooperation with the United States, the

statements       at   sentencing       by    Buey    and     his       mother,     and    Buey’s

documented,       exemplary      performance          of     his       prison    job.         The

sentence accordingly is free of procedural error.                            Our review of

the     record     convinces      us,        based     on        the    totality         of    the

circumstances,         that      the        sentence        is     similarly        free        of

substantive error.         Thus, the court did not abuse its discretion

in imposing the selected sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Buey’s convictions and sentence.

This Court requires that counsel inform Buey, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Buey requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in     this       Court    for    leave       to   withdraw         from

representation.         Counsel's motion must state that a copy of the

motion was served on Buey.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented          in   the    materials




                                               3
before   the   Court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4